on respondent’s motion for rehearing
ORDER
This case comes before the court on respondent’s motion for rehearing. In order to avoid a further waste of time on the jurisdictional hassle in this case and hopefully to afford the petitioner a hearing on the merits of his case,
it is ordered that respondent’s motion for rehearing is granted to the extent that the court’s order transferring this case to the United States Court of Appeals for the Fifth Circuit (now the Eleventh Circuit covering the states of Alabama, Florida and Georgia) is vacated and proceedings in this court are suspended pending a reissuance of the decision of the Merit Systems Protection Board and acceptance by the Court of Appeals of jurisdiction of the reissued decision. The motion is granted in reliance on respondent’s assurance (in respondent’s motion to suspend proceedings) that if the Board’s decision is reissued and the Court of Appeals accepts jurisdiction, respondent will not object if the Court of Appeals accepts the record now on file with that court as a proper petition for review and considers the brief which petitioner has filed as a brief on appeal from the reissued decision of the Board. Thus, if the Board reissues the order as urged by respondent, all that Petitioner Dunn need do is to file a motion with the Clerk of the United States Court of Appeals for the Eleventh Circuit, Atlanta, Georgia, requesting that the record previously filed with the United States Court of Appeals for the Fifth Circuit be *137considered as a proper petition for review of the reissued decision or order of the Board and that the brief which he filed with the Fifth Circuit on August 7,1981, be considered as a brief properly filed on appeal from such reissued decision or order of the Board.
The attorney for the respondent is directed to advise the court by letter to the Clerk of the action taken by the Merit Systems Protection Board and by the Court of Appeals on any reissued order of the Board. Such advice shall be given at intervals of thirty (30) days from the date of this order.